Citation Nr: 1134252	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  97-10 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to December 1974.

Service connection for a back disability was denied by the Board of Veterans' Appeals (Board) in August 1976.  By rating action in May 1992, the Regional Office (RO) of the Department of Veterans Affairs (VA) found that new and material evidence had not been submitted to reopen the claim of service connection for a back disorder.  The Veteran was notified of this decision and did not appeal.

The current appeal initially came before the Board on appeal from an October 1995 decision by the RO which found that new and material evidence had not been submitted to reopen the claim of service connection for a back disorder.  A personal hearing at the RO was held in August 1997.  In March 2001, the Board reopened the claim and remanded the appeal for additional development.  The case was again remanded in August 2003.  In August 2004, a hearing was held at the RO before the undersigned member of the Board and a copy of the transcript has been associated with the claims folder.

In February 2005, the Board promulgated a decision which denied service connection for a back disorder, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2005, the Court granted a Joint Motion to Vacate and Remand the February 2005 Board decision.

In February 2006, the Board denied service connection for a back disability, and the Veteran appealed to the Court.  In February 2007, the Court granted a Joint Motion to Remand the February 2006 Board decision.  The appeal was remanded to the RO via the Appeals Management Center (AMC) by the Board in April 2007 for additional development.  The appeal was again remanded in April 2010 for additional development.  A May 2011 supplemental statement of the case was issued and the appeal is now before the Board for further review.



FINDINGS OF FACT

1.  There is competent medical evidence showing that the Veteran's Scheuermann's disease clearly and unmistakably preexisted his military service and was not aggravated therein.

2.  A back disorder other than Scheuermann's disease, was not present in service or until many years after service, and there is no competent medical evidence that any current back disorder is related to service.


CONCLUSION OF LAW

A back disorder to include Scheuermann's disease was not incurred in or aggravated by service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

As will be further explained below, the Board finds that the Veteran has been sent various letters dating from October 1997 to September 2010 that collectively fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters, collectively, advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Board notes that this notice was initially provided in the May 2007 letter. 

The Board observes that the various notice letters were sent to the Veteran after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board acknowledges that Pelegrini II mandated that notice precede an initial unfavorable AOJ (agency of original jurisdiction) decision on a service- connection claim.  However, the Court specifically recognized that where the notice was not mandated at the time of the initial AOJ decision, as is the situation in this case, the AOJ did not err in not providing such notice specifically complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an initial AOJ adjudication had already occurred.  Additionally, the Board notes that subsequent to the initial adjudication the Veteran was provided with notice that fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the notice was provided the case was readjudicated and the Veteran was most recently provided a supplemental statement of the case (SSOC) in May 2011.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).  

As noted in the Introduction above, in April 2007 and April 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Board notes that the above stated issue was previously remanded in order for the RO to notify the Veteran that an attempt to obtain 1975 VA outpatient treatment records from a now closed VA facility in New York City had failed despite efforts taken by the AOJ to obtain the records.  The Board notes that the April 2007 remand further noted that in addition to notifying the Veteran that the records were unavailable, the notice to the Veteran must also contain the following information:  (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) a notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(1).  In this regard the Board notes that a July 2008 letter clearly provided notice to the Veteran with regard to the unretrievable 1975 records, that a decision on the claim will be based on available evidence of record, and that ultimate responsibility with regard to providing relevant evidence remained with the Veteran.  The Board notes that there is no explicit mention as to the steps taken to determine that the records were unavailable, however, the letter does note that the AOJ is responsible for getting records from federal government agencies and that any relevant documents made known to the AOJ will be requested from the person or agency holding the document, but that if the holder of the document refuses, then the Veteran will be notified.  The obvious implication is that the process used by the AOJ is to attempt to obtain information from the holder by way of request until the holder either provides the information or refuses to do so.  The Board notes further that additional notices were provided to the Veteran July 2010, September 2010, and in November 2010 collectively advising the Veteran of the evidentiary development done by the AOJ including efforts to obtain various records identified by the Veteran, what efforts were continuing, and what the Veteran could submit to support his claim.  Additionally, the Board notes the Veteran's testimony at his personal hearing at the RO in August 1997, and at the RO before the undersigned member of the Board in August 2004 as well as statements in submissions by and on behalf of the Veteran, and finds that the Veteran is fully conversant with the legal requirements in this case.  Thus, the content of the letters complied with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, VA treatment records, and VA examination reports are associated with the claims folder. 

Again, the Board notes that the above stated issue was previously remanded for further development with regard to notice, as noted above, and with regard to the duty to assist the Veteran in obtaining relevant records.  In this respect the Board notes that both the April 2007 and April 2010 Board remands requested that the Veteran be provided a VA Form 21-4142 (Authorization and Consent to Release Information) for each health care provider for which the Veteran had sought treatment regarding his back so that he might provide authorization for the AOJ to obtain the Veteran's relevant medical records as well as the addresses for each so that the records could be requested.  After several attempts to obtain correctly filled out forms the Board notes that records were requested and a response was received from Mt. Sinai Hospital (1974-1991); St. Luke's/Roosevelt Hospital (1994); the Metropolitan Hospital Center (1994); and records pertaining to his Workers' Compensation claim (1994).  Specifically the Board notes that an October 2010 response from Mt. Sinai Hospital noted that the Veteran had not been seen there between the dates of 1974 to 1991.  With regard to St. Luke's/Roosevelt Hospital, a November 2010 response noted that any records older than 10 years would have been destroyed.  Metropolitan Hospital Center responded in an October 2010 letter that any records had been destroyed as hospital treatment records were only required to be kept 6 years after date of last activity.  The Board notes that records regarding the Veteran's Worker's Compensation claim were provided as requested.  Finally the Board notes that current VA treatment records from the Bronx VAMC were also obtained.  As such the Board finds that all requested records have been obtained or at least an explanation provided for lack of availability in each instance.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant and the claim is now ready for appellate review.

The Veteran was afforded a VA compensation and pension (C&P) examination in accordance with his claim in June 2003.  38 C.F.R. § 3.326(a) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the VA medical records.  It considers all of the pertinent evidence of record, and provides a complete rationale for evaluations provided, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its April 2007 and April 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


Analysis

Factual Background

The Board notes initially the Veteran provided pre-service records.  In this regard the Board notes the Veteran's school medical records dated from September 1965 to September 1972 are negative for any complaints, treatment, or diagnosis of a back disorder and show that he was physically qualified for lawful employment.  These records also show that he was recommended for full physical activity.

The Veteran's service entrance examination in July 1974 showed no pertinent abnormalities of the spine.  The service medical records showed that he was seen for back pain on three consecutive days in October 1974.  On initial orthopedic referral, it was noted that the Veteran's thoracic back pain was of long duration.  On initial orthopedic evaluation, the Veteran reported back pain, particularly on awakening.  Other than a round back, no pertinent abnormalities were noted on clinical examination.  X-ray studies revealed marked vertebral wedging at T8-9.  The impression was Scheuermann's disease, symptomatic.  Physical therapy records noted pain in the lower third of the thoracic spine with mild spasms, bilaterally, and kyphosis.  The Veteran denied any history of a back injury and said that his pain had been present for an unknown period of time.  He was given medication and treated with ice and exercise therapy.  His separation examination in December 1974 showed a history of occasional backache, but no pertinent abnormalities of the spine.

On his original application for VA compensation benefits in August 1975, the Veteran stated that he was told in October 1974 that his spine was crooked as a result of a lump on his back.  He made no mention of any injury in service and indicated that the only treatment for his back was in service.

On a VA Form 1-9 in June 1976, the Veteran stated that he had no problems with his back prior to entering military service and that it started to hurt after he had been in service for a few months.  He said that he went to the hospital and was told by a doctor that there was something wrong with his back.

Private medical records from December 1990 to April 1992, received at various times during the appeal, showed that the Veteran was admitted to a private hospital in April 1992 following a motor vehicle accident in which he hit his head on the windshield.  The Veteran complained of pain in his left shoulder, neck, and mid-thoracic and lumbar regions.  A CT scan of the spine revealed an old compression fracture at T8/T9, but a bone scan of the spine was negative.  The diagnoses included musculoskeletal back pain.

A letter from J. E. O. Hughes, M.D., to an insurance company, dated in March 1995, indicated that an MRI scan showed significant spinal stenosis at L2-3, central herniated disc at L5-S1, and possible further compromise at the L4-5 level secondary to facet ligamentous hypertrophy and arthritic changes.

VA medical records from January 1995 to June 1995 document the Veteran's complaints and treatment for various maladies, including back pain.  On several occasions, the Veteran reported that his back pain developed in 1974.  The diagnoses included history of musculoskeletal thoracic back pain secondary to trauma, an old compression fracture at T9, and a history of musculoskeletal strain.  A VA x-ray study in January 1995 revealed an old, healed compression fracture of T9.  Additional studies in April 1995 revealed an anterior fracture on the inferior aspect of C5, probably old, and an old compression fracture of T9 and T10 vertebral bodies.  X-ray studies in April 1995 showed a fracture of the anterior, inferior aspect of C-5 that was probably old as well as old compression fractures of T-9 and T-10 vertebral bodies.

When examined by VA in June 1995, the Veteran reported that he sprained his spine during boot camp and that he was treated with medication and bed rest for two days.  He also reported a low back injury at work in March 1994 after lifting a heavy object and said that he received Worker's Compensation.  Following a physical examination, the Veteran was diagnosed with chronic neck and back pain of an unknown etiology with limitation of motion and an old fracture of C5 and D7 vertebra, which were noted to be stable.  The examiner commented that the Veteran's symptoms seemed to be exaggerated and that the clinical signs were inconsistent and did not agree with the radiological findings and functional status.

The Veteran's complaints and the clinical findings on a VA general examination in June 1995 were essentially the same as reported on the June 1995 spine examination.

With regard to the March 1994 injury at work the Board notes that evidence associated with the incident indicates that the Veteran injured his back while lifting heavy garbage into a compactor.  The Veteran stated that he sought medical care at an emergency room following the incident.  The first medical report of record dated May 1994 indicates that the Veteran had an acute low back sprain with radiculopathy.  The Veteran continued to seek medical care following the incident and received several medical examinations in association with the incident.  In this regard the Board notes a July 1996 treatment report in which the Veteran was diagnosed with lumbosacral strain with left sciatic radiculopathy, but the examiner noted that the Veteran's back pain was as much the result of obesity as the injury at work.  An October 1996 treatment report noted that the Veteran's medical history did not include any previous back problems.  A June 1997 treatment report noted that the Veteran's subjective symptoms were likely exaggerated.  Finally a January 1998 treatment report diagnosed the Veteran with low back pain and noted that he had only a mild to partial disability.  

VA medical records dated from July 1995 to July 2004, include a September 1995 radiology report showing reversed spondylolisthesis of L5-S1 with disc space narrowing posteriorly as well as degenerative changes of the cervical and lumbosacral spine with satisfactory alignment.  December 1995 x-rays revealed degenerative joint disease of the cervical spine and spondylolisthesis.  An October 1997 radiology report noted prominent degenerative changes in the lower thoracic spine that could be related to previous trauma and mild degenerative changes of the lumbar spine.  A CT scan of the lumbar spine in February 1998 noted minimal congenital narrowing of the spinal canal of the upper lumbar spine as well as a small left paracentral herniated nucleus pulposus with mild narrowing of bilateral neural foramina at L5-S1 and mild compromised spinal canal.  The Veteran was diagnosed with osteoarthritis of the lumbar spine in May 2001 and with lumbar kyphosis in March 2004.

In April 1997, the Veteran's representative submitted medical literature which discussed Scheuermann's disease and noted that it was a relatively common condition in which backache and kyphosis were associated with localized changes in the vertebral bodies.  Such a disorder presented in adolescent boys, but the etiology and pathogenesis were a matter of debate.  Osteochondritis of the upper and lower cartilaginous vertebral endplates were incriminated, but trauma was also noted to be a causative factor.  At a personal hearing at the RO in August 1997, the Veteran testified that he injured his back during infantry training in the fall of 1974. He testified that he had not been offered a medical discharge, but that it was recommended that he take an honorable discharge because of his back.  He also testified that he was treated by VA twice a week in 1975, and said that he had not been able to work since service.

A letter from the Veteran's sister in September 1997 was to the effect that the Veteran stayed with her from 1974 to 1977, that he had chronic back pain from an injury in service, and that she brought him to his medical appointments.

When examined by VA in June 2003, the examiner noted that he reviewed the entire claims file and included a detailed description of the Veteran's medical history.  He noted that the Veteran did not have any complaints of back pain prior to entering service and that he was first seen for mid-back pain in October 1974.  After a comprehensive examination, the examiner diagnosed chronic low back pain, mild degenerative arthritis of the lumbar spine, an old compression fracture at T8 to T10 with degenerative disc and Scheuermann's disease.  He noted that while the Veteran had some pain and muscle spasms in service, there was no evidence of any injury or findings suggesting the preexisting disease was aggravated by service.  The diagnostic studies showing a wedged vertebrae at T8-T9 in service was consistent with Scheuermann's disease.  He opined that the Veteran's Scheuermann's disease preexisted service and that it did not increase in severity beyond its natural progression during service.  He also opined that the additional pathology of the Veteran's cervical and lumbar spine was not related to military service.

In his August 2004 hearing testimony before the Board, the Veteran stated that he had injured his back within three months of entering service.  The Veteran indicated that he hurt his back while training at Fort Leonard Wood.  He had fallen backwards with a log and hurt his back and was prescribed bed rest.  He was subsequently offered an honorable discharge, which he accepted.  The Veteran also contended that the lack of adequate medical treatment during his period of service explained the lack of a proper diagnosis at that time.  In particular, he disagreed with the diagnosis of Scheuermann's disease and noted that his treating physicians had instead diagnosed him with degenerative joint disease, which they had related to accident in service.  He did not have a family history of a back disorder.

A January 2006 CT scan of the lumbar spine revealed minimal congenital narrowing of the spinal canal of the upper lumbar (L5-S1).  A June 2007 x-ray of the lumbar spine indicated moderate compression deformity of the vertebral bodies at T9 and T10.  A November 2009 MRI of the spine revealed normal configuration of the lumbar vertebrae with disc space unremarkable.   

Service Connection

Under the applicable criteria, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or where arthritis is demonstrated to a compensable degree within one year of separation from service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty during service.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).

Alternate methods are provided within this framework by which service connection may be granted.  For example, the chronicity provisions of 38 C.F.R. § 3.303(b) (2010) are applicable where evidence, regardless of its date, shows that a claimant had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the Court, lay observation is competent.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.306(b) (2010).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post-service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. 
§ 3.306(a) (2010).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Analysis

As noted above, the February 2005 Board decision which denied the Veteran's claim was vacated by the Court in September 2005 on petition of a Joint Motion prepared by the appellant's attorney in which it was asserted that it appeared that the Board did not apply the correct legal analysis in adjudicating the Veteran's claim.  Specifically, that the Board's finding of fact that "[the] Veteran's preexisting Scheuermann's disease [was] not shown by clear and unmistakable evidence to have chronically worsened or increased in severity during service[.]" suggested that VA shifted the burden of establishing aggravation by clear and unmistakable evidence to the Veteran.  The Joint Motion also included a generalized assertion that the Board did not provide an adequate statement of reasons and bases for its decision.

Upon review of the evidentiary record, the Board finds no basis to grant service connection for the Veteran's preexisting back disorder, diagnosed as Scheuermann's disease or for any other diagnosed back disorder.

At the Board hearing in August 2004, the representative argued that VA must accept the Veteran's testimony as credible if it is consistent with his period of service.  In this regard, the Board finds that it is not consistent with the record including that associated with the Veteran's period of service.

Most notably, despite the Veteran's recent assertions that he sustained an injury to his back in service, the service medical records are negative for any evidence of a back injury.  In fact, the Veteran specifically denied any history of injury when he was first treated for back pain in service, and made no mention of any specific injury on his original application for VA compensation in August 1975.  In a June 1976 letter, he stated that his back "started to hurt" after he had been in service for about three months.  In June 1997, he described injuring his back while lifting a log during basic training at Ft. Jackson.  He said that he dropped the log and fell to the ground, injuring his back, right arm, and right hand.  He stated that he didn't go on sick call because he was told that if he missed training, he wouldn't be able to graduate with his class.  His stated that back was so bad that he had to be teamed up with another soldier just to complete basic training.  He said that he waited to go on sick call until he went to AIT training at Ft. Leonard Wood.  When treated by VA in June 1998, he reported that a log fell on his back.  At the RO hearing in August 1997, he testified that he was in training at Ft. Leonard Wood and he was carrying a log when he fell on his back.  He said that he was taken to the barracks and seen by a nurse, then taken to the hospital on base.  (T p.7).

The Veteran has offered no explanation for the differences in the various descriptions he has given VA concerning his back problems in service.  Furthermore, the service medical records showed that he went on sick call on numerous occasions during service for complaints ranging from a simple cold to a mild ankle sprain, and that he was put on restricted duty several times, one time for as much as seven days.  The Board does not find it credible that the Veteran sustained a back injury in basic training that was so significant that he was unable to complete basic training without the assistance of another soldier.  Moreover, although the record also indicates that the Veteran did go on sick call for back complaints, nowhere in the record is it reflected that the reason for such complaints was an injury to the Veteran back regardless of the various ways he has characterized the claimed injury most recently.

The Veteran has testified that the problems with his back have continued from service through the present, and he has asserted at a RO hearing in August 1997 that he has been unable to work steadily since that time.  (T p. 27)).  However, on VA psychiatric examination in February 1996, he reported that he had always worked, and that he had been working in maintenance for five years and liked it.  He also reported that he had worked as a nurse's aid at a private hospital and in computers. The record shows that he was issued a Certificate of Fitness from the N.Y. Fire Department in 1995 and that he was employed by a maintenance company at that time.  The Veteran has also provided copies of certificates of training in basic electric, locksmithing, building maintenance, and reported Associate Degree in Occupational Word Processing/Office Technology.  Clearly, the Veteran has been employed over the years.  Based on the inconsistencies in the record as outlined above, the Board does not accept the Veteran's assertion that he sustained an actual back injury in service or that he has had continuity of back symptomatology since that time.

Although the Veteran clearly has a current back disorder, the Board finds that the more persuasive and credible evidence in this case does not support the assertion that a current back disorder is related to service.  In this case, the Board finds that the presumption of soundness applies because the Veteran's physical examination at the time he enlisted in the service made no reference to a back disorder.  However, as an initial matter, the Board finds that clear and unmistakable evidence shows that the Veteran did have Scheuermann's disease that existed prior to entering service.  The service treatment records indicate that the Veteran sought treatment for back pain only a few months following his entrance into service, at which time he made contemporaneous statements indicating that he had had back pain for a long duration.  The treating physician also noted that there was no known injury and that he had kyphosis; an x-ray showed that he had a wedged vertebrae at T8-9 with Scheuermann's disease.

More significantly, the June 2003 VA examiner opined that the Veteran's Scheuermann's disease preexisted his military service after reviewing the Veteran's claims folder, taking a history of the Veteran which included the Veteran's assertion that he had no back complaints prior to service, and conducting an examination of the Veteran.  The Board acknowledges that the Veteran has submitted school records that predate his service indicating that he was physically qualified for physical activity as evidence that his Scheuermann's disease did not preexist service.  However, the pertinent VA medical examiner clearly found that based on the facts of this case including the nature of the presentation of the disease in service, that the disease was present prior to the Veteran's entrance into service regardless of whether it was symptomatic or not prior to service.  The examiner stated that the changes of the thoracic spine shown in service represented Scheuermann's disease that unequivocally preexisted the Veteran's service.  The fact that the Veteran was found physically qualified for school prior to service, does not mean that the disease in question was not present or that testing that would discern such disease was conducted in connection with those school documents.  The Board finds the VA medical opinion, coupled with the above facts, to be persuasive, based on, and consistent with, the factual record, and thus, competent medical evidence that, in this case, clearly and unmistakably demonstrates that the Veteran's Scheuermann's disease preexisted the Veteran's military service.

However, with respect to rebutting the presumption of soundness, the Board's inquiry does not end with a determination that the Veteran's Scheuermann's disease clearly and unmistakably preexisted service.  The Board must also determine whether the preexisting disease was clearly and unmistakably not aggravated during service.  To make this determination, the Board must consider the Veteran's service medical records as well as evidence developed after service.  Although the Veteran did experience symptomatology related to his back in service, aggravation for purposes of entitlement to VA compensation benefits requires more than mere intermittent symptomatology during service.  There must be permanent advancement of the underlying pathology.

Service medical records indicate that the Veteran only sought treatment for his back over a three day period during service.  Despite his reported medical history of recurrent back pain, his separation examination in December 1974 did not find any clinical abnormalities of the spine.  In fact, the medical evidence of record showed that he did not seek any treatment for his back until he was involved in a motor vehicle accident in April 1992.  The Board also finds it significant that the June 2003 VA examiner commented that there was no evidence in the Veteran's service records showing any aggravation of his Scheuermann's disease.  The examiner opined that the Veteran's Scheuermann's disease did not increase in severity beyond its natural progression during service.  The Board finds this to be persuasive evidence as it was based on a longitudinal review of all the evidence of record, including the service and post-service medical records.  The record does not contain competent evidence of record that indicates that the Veteran's Scheuermann's disease was permanently worsened in service.  The only opinion of record addressing this point is simply not equivocal.  Therefore, the Board is of the opinion that there is clear and unmistakable evidence establishing that the Veteran's preexisting Scheuermann's disease did not chronically worsen or increase in severity during his period of service.

As to the representative's assertions that the June 2003 VA examiner did not review all of the medical records, the Board finds no merit to the argument.  The examiner reviewed all the service and post-service medical records up to the time the June 2003 examination.  The additional records submitted at the August 2005 hearing consisted of primarily duplicate reports or more recent treatment records and did not include any additional probative information that was not before the VA examiner in June 2003.  The record does not contain a single favorable opinion or medical findings suggesting that the Veteran's Scheuermann's did not preexist military service, was aggravated by service, or that any current back disorder is related to service.  Accordingly, the Board finds no merit to this assertion.

The Board finds the Veteran's Scheuermann's disease clearly and unmistakably existed prior to service and that it was not aggravated by service; thus, the presumption of soundness is therefore rebutted.  38 U.S.C.A. § 1111.  See also VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds further that a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board has found by clear and unmistakable evidence that the Veteran's  Scheuermann's disease was not aggravated by service in order to reach the conclusions as set forth above regarding the presumption of soundness.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b). Id.

Further, to the extent the Veteran's Scheuermann's disease may be a congenital disorder, the Board notes that congenital or developmental defects are not diseases or injuries within the meaning of applicable law warranting a grant of service connection.  38 C.F.R. § 3.303(c), Part 4, § 4.9 (2005).  Where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).  The Board acknowledges that the Veteran's representative submitted medical literature in April 1997 statement to support his contention that Scheuermann's disease is not a congenital disorder.  However, this evidence is general in nature and is not shown to pertain specifically to the Veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  Because this evidence was not combined with an opinion of a medical professional to which the Board might accord significant probative weight, the Board finds that it is of little probative value in this case.

The Board has also considered whether the Veteran is entitled to service connection for a currently diagnosed back disorder other than Scheuermann's disease.  As discussed above, the Veteran is entitled to the presumption of soundness, as his July 1974 entrance examination did not note any clinical abnormalities of the spine.  However, other than Scheuermann's disease, the service medical records failed to reveal any additional abnormality of the spine.  His entrance examination, service medical records, and separation examination are negative for any findings or diagnosis of a back disorder other than Scheuermann's disease.  Nor is there any other medical evidence of record indicating that a back disorder other than Scheuermann's disease preexisted his period of service.  Even assuming for the sake of argument, that the presumption of soundness as it relates to a back disorder other than Scheuermann's disease was rebutted in this case, there is no competent medical evidence which indicates that any additional back disorder was aggravated by the Veteran's military service.  Therefore, the Board's analysis must turn to the issue of whether a current back disorder other than Scheuermann's disease was incurred during the Veteran's active service.

The Board finds that the Veteran is not entitled to service connection for a back disorder other than Scheuermann's disease.  Although his service medical records do indicate that he had symptomatology in service, the Veteran was only diagnosed as having Scheuermann's disease.  Thus, any symptomatology the Veteran may have experienced in service appears to be related to Scheuermann's disease.  In addition, despite the Veteran's reported medical history of recurrent back pain, a clinical evaluation performed at the time of his separation in December 1974 did not reveal any clinical abnormalities of the spine.  Despite the Veteran's assertions to the contrary, the medical evidence of record does not show any treatment for back problems until many years after his separation from service.  Thus, to the extent that the Veteran may have had any symptomatology in service related to a back disorder other than Scheuermann's disease, such symptomatology would appear to have been acute and transitory and to have resolved prior to his separation.  Therefore, the Board finds that a back disorder other than Scheuermann's disease did not manifest during service or within one year thereafter.

In addition to the lack of evidence establishing that a back disorder other than Scheuermann's disease manifested during service or within close proximity thereto, no competent medical professional has linked any current disorder to service or to any symptomatology that occurred during service.  The record shows that there were no complaints, treatment, or diagnosis of a back disorder for many years following his separation from service.  Nor is there is any competent evidence of record, medical or otherwise, which links any current back disorder other than Scheuermann's disease to service.  On the contrary, the June 2003 VA examiner noted that there was no evidence of a back injury in service and opined that the Veteran's current pathology of the cervical and lumbar spine was not related to military service.  To the extent that the examiner assessed the Veteran as having chronic low back pain, the Board notes that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  And, to the extent that the low back pain is due to the Veteran's Scheuermann's disease, the Board has determined, as outlined above, that service connection for such a disorder is not in order in this case.  Under the circumstances, a basis upon which to establish service connection for a back disorder other than Scheuermann's disease has not been presented.

While the Veteran may believe that he has a current back disorder that he related to his military service, he has not provided any competent medical evidence to support his claim.  The Board has also considered the statement from the Veteran's sister. The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.
In this regard, neither the Veteran nor his sister, as a layperson, are competent to offer a medical opinion as to the nature or etiology of the Veteran's back problems.  When an opinion requires special experience or special knowledge, then the opinions of witnesses skilled in that particular science to which the question relates are required.  Questions of medical causation require such expertise.  Laypersons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In summary, the Board finds that the Veteran's preexisting Scheuermann's disease was not aggravated by service; that a back disorder other than Scheuermann's disease was not incurred in service, and that arthritis was not manifest to a compensable degree within one year of service discharge.  Therefore, the preponderance of evidence is against the Veteran's claim of service connection for a back disorder.  Accordingly, the Board concludes that service connection for a back disorder is not warranted.
ORDER

Service connection for a back disorder is denied.






______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


